1637-/4-
                                       ELECTRONIC RECORD


COA #       10-14-00073-CR                                    OFFENSE:          Habeas Corpus - Bail


STYLE:      Ex parte Curtis Wayne Huddleston v.               COUNTY:           Burleson


TRIAL COURT:              335th District Court                              Appellant's              MOTION

TRIAL COURT #:            14,220                                  FOR REIHEARING IS:       DENIED

TRIAL COURT JUDGE:        Hon. Reva Towslee Corbett               DATE:          Novembeirl2, 2014

DISPOSITION:       AFFIRMED                                       JUDGE:




DATE:         September 18, 2014

JUSTICE:      Scoggins                 PC               S   YES

PUBLISH:                               DNP:       YES


CLK RECORD:        4/2/2014                                 SUPP CLK RECORD:           6/9/2014
RPT RECORD:        3/24/2014                                SUPP RPT RECORD:
STATE BR:          5/27/2014                                REPLY BR:                  6/9/2014
APP BR:            4/22/2014                                PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA #           \4»yM¥
        APPEUANTlS Petition                                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

                                                                        JUDGE:

DATE:                                                                   SIGNED:.                        PC:.

JUDGE:                                                                  PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                             MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                    ON

JUDGE:                                                                  JUDGE: